DETAILED ACTION
Claims 1-18 are presented for examination.
The present application is being examined under the pre-AIA  (America Invents Act) first to invent provisions.
This Office Action is Non-Final.
Claims 1, 7 and 13 are independent claims. Claims 2-6, 8-12, 14-18 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 03-11-2019.

Continuation Application
This application discloses and claims only subject matter disclosed in prior U.S. Patent Application No. 14/990,415, filed January 07, 2016, which arises from a continuation of U.S. Patent Application No. 13/190,056, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit to filing date of 07/25/2011 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with some (emphasis added) conditions for receiving the benefit of an earlier filing date. These conditions are:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application which benefit is sought. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed applications, Application Number(s) 14/990,415 and 13/190,056, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this instant application. 
In particular, the priority applications cited above do disclose a provisional server that is capable to at least update devices “based on the desires of the channels through which the device came to the end-users 120, 122” and “a provisioning service 314 determines a feature set 510 associated with the device 400. This feature set 510 is determined by linkage in the database 406 of the retailer that sold the device 400”, but fail do disclose teachings directed to a “configurator” to configure an electronic device based on “a feature set determined by channels through which the electronic device came to an end user” as currently claimed.
Similarly, the prior applications also fail to disclose the claimed language directed to using “the feature set to program the electronic device to interoperate with a network device in response to the initial network connection” and “identifying the entity based on matching identifying information contained in the network signal with transaction information from a supply chain”.
Therefore, claims 1-18 of the instant application are not entitled to the benefit of the filing date of the priority applications cited above, which means claims 1-18 are only entitled to the benefit of the filing date of March 11, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-11-2019 is in compliance with the provisions of 37 CFR 1.97

Drawings
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both manufacturer designated as label 102 and distributor also labeled as 102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections

a) A proper abstract does not include either other parts of the application or any other material. As the abstract currently stands, it contains language which is already presented in the claims, of which, the claims are replete with terms which are not clear, concise and exact. The abstract should be revised carefully in order to comply with 37 C.F.R. 1.72.   

b) The disclosure, and more particularly ¶ 0001 is objected to because it tries to cross-reference to U.S. Patent No. that is missing for Application 14/990,415.

Claim Objections
Claim 1 is objected because it recites the term “configurator" that is not found in the detailed section of the specification/drawings. That is, a claimed term must find antecedent basis in the description so that the meaning of the term in the claim may be ascertainable by reference.  Since that claimed term may encompass a multitude of things including various types of software, various types of hardware or any combination of the two, thereby, making the metes and bounds of the invention unascertainable under 37 CFR 1.75(d)(1).
Claims 1, 7 and 13 are objected because they recites the term “network device" that is not found in the detailed section of the specification/drawings. That is, a claimed term must find antecedent basis in the description so that the meaning of the term in the claim may be ascertainable by reference.  Since that claimed term may encompass a multitude of things including various types of software, various types of hardware or any 37 CFR 1.75(d)(1).
Claims 1, 7 and 13 are objected because they recites the term “interoperate" that is not found in the detailed section of the specification/drawings. That is, a claimed term must find antecedent basis in the description so that the meaning of the term in the claim may be ascertainable by reference.  Since that claimed term may encompass a multitude of things including various types of software, various types of hardware or any combination of the two, thereby, making the metes and bounds of the invention unascertainable under 37 CFR 1.75(d)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “device identifier”, “entity identifier” and “configurator” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Applicant Action May Be Required 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “control block” to “control logic” or “control circuit” as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


i) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Having concluded that some features in claim 1 invoke the application of § 112, sixth paragraph, we now consider whether Applicants’ specification discloses sufficient corresponding structure for performing the claimed control functions. See Aristocrat, 521 F.3d at 1333. Because the limitations of claim 1 are computer-implemented and cannot all be performed by a general-purpose computer without any special programming, we must determine whether the specification discloses an algorithm that transforms a general-purpose processor into a special-purpose processor that performs the claimed functions. Id.; cf. Katz, 639 F.3d at 1316.  Although,  the Office submits that paragraphs 0053 and 0056, respectively describe linkages a feature set between device identifier and entity identifier that description merely contains general statements that fails to mention the specific control functions recited in claim 1, much less provide any detailed steps as to how the “device identifier”, “entity identifier” and “configurator”   would perform such specific functions. The specification does contain a flow chart illustrating a process associated with “device identifier”, “entity identifier” and “configurator”. Even if the steps shown in the flow chart could somehow be understood as corresponding to the functions ascribed, the flow chart and accompanying description in the specification would simply be restating the claimed functions without conveying to a skilled artisan how these features ensure that the functions are performed. As such, the specification fails to disclose an algorithm that transforms the See Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334. Because Applicants’ specification fails to disclose an algorithm for performing the functions recited in the claim 1, it fails to describe sufficient corresponding structure as required for a limitation interpreted under 35 U.S.C. § 112, sixth paragraph. 
To summarize, the examiner construes “device identifier”, “entity identifier” and “configurator” to perform various control functions, as recited in the independent claim 1, as "means-plus-function" limitation subject to 35 U.S.C. 112(f), and conclude that the specification's failure to disclose and algorithm corresponding to the recited functions renders the claim indefinite under 35 U.S.C. 112(b). 
As per dependent claims 2-6, these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.

ii) As per claim 1, it recites a “device identifier to detect a network signal”. However, review of Applicants specification suggests that the network signal transmitted contains a device identifier for identifying an electronic device. Thus, for A PHOSITA it is unclear how a bar code is configured to detect a “network signal” as currently claimed. Claims 7 and 13 claims contain similar language and are rejected for the same reason stated above. 
iii) Moreover, claim 1 further recites that an entity identifier is configured to identify “matching identifying information contained in the network with transaction matching process between two identifiers as claimed. That is, to a PHOSITA, bar code identifier (i.e., RFID) is simply used to uniquely identify an entity but not to perform a matching process as currently claimed.  Claims 7 and 13 suffer from the same deficiency and are rejected for the same reason.   
iv) Lastly, claim 1 further recites a “configurator” that configures an electronic device “based on a feature set determined by channels through which the electronic device came to and user” and the “feature set to program“ the electronic device “to interoperate with a network device in response to the initial network connection”. 
First, a key word search of the specification fails to disclose the “configurator” feature such that is capable to configure an electronic device “based on a feature set determined by channels through which the electronic device came to and user”. Because of this, it is unclear for a PHOSITA to determine the metes and bounds of the claimed invention due to specification lacking any reference to a configurator feature that is capable of performing the association function. Therefore, the claims fail to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Secondly, an additional key word search of the specification also fails to yield any result where the “feature set is set to program the electronic device to interoperate with a network device in response to the initial network connection”. In other words, it unclear how a feature set is set to program an electronic device such that the electronic device is capable to interoperate with a network device during initial network connection. The specification lacks any disclosure such that allow the feature set 
Claim 2 recites that “device identifier is to retrieve identifying the information for the electronic device”. It is unclear how a device identifier is capable of performing a retrieval process and retrieve identifying information as claimed because the specification and to a PHOSITA the feature “device identifier” means a unique device identifier such as bar code. This bar code label may uniquely identify a device but is not able to perform a retrieval process and additionally identify identifying information for an electronic device as claimed.   
As per dependent claims 3-6, 8-12, 14-18 these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Analysis
Claims 1-18 of the instant application are rejected under the judicially created doctrine of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 10,229,444 & over claims 1-17 of U.S. Patent No. 9,240,984 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1-19 of U.S. Patent No. 10,229,444 & claims 1-17 of U.S. Patent No. 9,240,984 contain every element of claims 1-18 of the instant application and as such anticipates claims 1-18 of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated by the table below, each feature claimed is directly mapped and taught by the cited prior art that is commonly owned. For example, analysis of each of the claims represented below are directed to using a device identifier for identifying an electronic device during an initialization event. Furthermore, these claims are further directed to a second identifier that is also used to identify a supply entity associated with a sales event.  Combining the above facts, all the claims are concerned with linking the device identifier with entity identifier such that allows the electronic device to be programmed with specific customizable program. (i.e., feature set). Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of 
Claims 7, and 13 are directed to similar features recited in claim 1, thus the same rational already presented for claim 1 applies.


Instant Application 16/299046
Patent No. 10,229,444 
Patent No. 9,240,984
Claim 1
a) a device identifier to detect a network signal identifying an electronic device in response to a transaction initiated by an entity, the network signal transmitted by the electronic device in 













b) an entity identifier to identify the entity associated with initiating a transaction based on matching identifying information contained in the network signal with 






 


c) a configurator to configure the electronic device specific to the identified entity based on a feature set determined by channels through which the electronic device came to an end user, the feature set to program the electronic device to interoperate with a network 

a) first device identifier that
 
distinguishes the first electronic device from other devices of the same type [based on]  an initialization event;  in response to the initialization event, send a 
wherein the network signal communicates at least the identifier 










b) receive a device configuration in response to the network signal, wherein the device configuration is specific to an entity in a supply chain through which the first electronic device traveled, 



c) wherein the first device identifier is linked to the entity via the provisioning 
service in response to a transaction occurring in the supply chain, the device configuration to program the first electronic device to interoperate with the 
second electronic device in response to the 
the device configuration to the first electronic device. 


a) in response to a sales transaction in which a first electronic device and a second electronic device interoperable with the first electronic device are purchased, a first network signal including a hashed or encrypted value 
additional information indicating the second electronic device;  at the provisioning service in response to an initialization event of the electronic device by an end user





b) at the provisioning service, an entity identifier indicating an entity engaged in the sales transaction from the entity;  linking the entity 

additional information in the database of the provisioning service;  receiving, 








c) at the provisioning service in response to an initialization event of the 
electronic device by an end user, the hashed or encrypted value in a second network signal from the first electronic device that identifies the first electronic device;  in response to receiving the second network signal, 

database at the provisioning service;  and in response to determining the 
linkage, sending, from the provisioning service to the first electronic device, 
a configuration that is customized to the entity engaged in the sales 
transaction and enabling the first electronic device and the second electronic 
device to interoperate. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 13 recites “a computer readable storage disk or storage device…". However, under the broadest reasonable interpretation of a claim drawn to a computer readable medium covers non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer media. The specification is devoid of language that explicitly excludes propagating signal per se. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure
Therefore, since a signal is not one of the four statutory categories “process, machine, manufacture or composition of matter”. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory .Thus, the claims are non-statutory.  See MPEP 2106.01.  
To overcome a rejection under 35 U.S.C. 101 a claim drawn to a computer readable medium that cover both non-transitory and transitory embodiments, the claims may be amended to cover only statutory embodiments by adding the limitation "non-transitory" before “computer readable storage medium". 


Claims 14-18 are dependent from claim 13, and thus by extension these claims are found to not comply under 35 U.S.C. 101 because these claims do not cure the deficiency found in independent claim 13.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Publication No. 2003/0149981 of Finster et al. (hereinafter Finster)  in view of Publication No. 2007/0130156 of U. Tenhunen et al. (hereinafter U. Tenhunen). 

As per claims 1, 7 and 13, Finster discloses an apparatus comprising: 
a device identifier to detect a network signal identifying an electronic device (STB device; Fig 1) the network signal transmitted by the electronic device in response to an initial network connection; (inter alia: ¶ 0021 of Finster et al. states that “preference-initially activates an STB (step 145).  For example, the viewer could activate the STB 110 for the first time after receiving cable service or turn on the STB 110 after a period of non-use.  The STB 110, in response to being activated, retrieves an external contact address, such as a URL, from local memory and attempts to contact that external address for instructions (steps 150 and 155).  Assuming that the contact address is associated with an EPG server 115, the EPG server 115 can establish the identity of the STB 110 by reading a unique identifier from the STB 110 or receiving the unique identifier from the STB (step 160)”. Therefore, to a PHOSITA this means that EPG server identifies the identity of STB device by the unique identifier that is received through a network address such as an URL during initial activation. 
a configurator (constructs within STB 110 depicted in Fig 2) to configure the electronic device based on a feature, the feature set to program the electronic device to interoperate with a network device (EPG server: Fig 1) in response to the initial network connection. (inter alia: Fig 3 of Finster illustrates that based on the unique identifier of the STB, EPG server 115 “determines the EPG preferences associated with the STB” and then EPG server 115 performs at least one of the following:  
i) retrieves or generates the relevant programming information and any related data (step 170);  
ii) could dynamically assemble the customized programming information or could retrieve a previously generated block of programming information 
corresponding to the viewer's preferences;

iv) An example of a JavaScript data structure that the EPG server 115 could produce to run on the STB is shown below.  This type of data structure and 
application program can be delivered to the STB 110 and rendered by the 
software thereon.
Finster does not distinctly disclose the following: 
 in response to a transaction initiated by an entity; 
an entity identifier to identify the entity associated with initiating a transaction based on matching identifying information contained in the network signal with transaction information from a supply chain; and 
a configurator to configure the electronic device specific to the identified entity based on a feature set determined by channels through which the electronic device came to an end user, the feature set to program the electronic device to interoperate with a network device in response to the initial network connection. 
However, U. Tenhunen explicitly disclose the following: 
in response to a transaction initiated by an entity; (inter alia: ¶ 0054 of U. Tenhunen states the following: ”a solution that may be used for, among other things, configuring and branding settings and the UI of a terminal client.  This may be based on the terminal variant's needs, local variants' needs, operators' needs, operators' post-sales needs, vendors' post-sales needs, etc. The solution may also be used for dynamically changing the content within the application by providing tailored content, such as a tailored URL-link list, based on various attributes of either/both the end-user's ervice provider's or other content retailer's preferences, and the like”. Therefore, the Office submits that U. Tenhunen discloses the invention directed to updating different configuration of a terminal device “post sales” based on at least “service provider's or other content retailer's preferences”.
an entity identifier to identify the entity associated with initiating a transaction based on matching identifying information contained in the network signal with transaction information from a supply chain; and (inter alia: U. Tenhunen states the following: “When a user, retailer, testing personnel or the like initially activates or otherwise uses the base application for the first time, terminal-related information is transmitted from the terminal”. U. Tenhunen describes the terminal related information as “Uniform Resource Identifier (URI)” that may include “terminal and/or client information, such as an International Mobile Equipment Identifier (IMEI), a Unique Identifier (UID) that uniquely identifies the client/application” and  “operator, service provider, application developer, or other similar entity.  For example, information such as the MCC, MNC, SPN, SMSC and the like may be used by the receiving configuration server to select the appropriate UI variant information from an aggregation of variant information owned and/or defined by different entities”; ¶s 0035, 0043, 0044, respectively) Therefore, for a PHOSITA this means that when a terminal device is activated by at least a “retailer”, specific related identifiers are transmitted to  configuration server system that not only identifies specific information about the terminal device but also specific information about different entities involved in the 
a configurator (configuration server system; Fig 3) to configure the electronic device specific (terminal device) to the identified entity (“operator, service provider, application developer, or other similar entity”) based on a feature set (configure the terminal device with UI variant information based on Master URI; Figs 1-3) determined by channels through which the electronic device came to an end user, (“operator, service provider, application developer, or other similar entity”)  the feature set to program the electronic device to interoperate1 with a network device (configuration server system) in response to the initial network connection. (inter alia: U. Tenhunen states the following: “When a user, retailer, testing personnel or the like initially activates or otherwise uses the base application for the first time, terminal-related information is transmitted from the terminal”. U. Tenhunen describes the terminal related information as “Uniform Resource Identifier (URI)” that may include “terminal and/or client information, such as an International Mobile Equipment Identifier (IMEI), a Unique Identifier (UID) that uniquely identifies the client/application” and  “operator, service provider, application developer, or other similar entity.  For example, information such as the MCC, MNC, SPN, SMSC and the like may be used by the receiving configuration server to select the appropriate UI variant information from an aggregation of variant information owned and/or defined by different entities”; ¶s 0035, 0043, 0044, 
It would have been obvious at the time of the invention was made to modify the teachings of Finster and U. Tenhunen because both references are in the same field of endeavor. U. Tenhunen’s teaching of assigning various identifiers for multiple different entities would enhance Finster's system by allowing an electronic device to be further customized that incorporates specific features associated with each of the different entities thus improving user’s terminal device offerings, while at the same time, expediting/cost reduction of terminal device’s product enhancement.  
As per claims 7 and 13, these claims are directed to the same invention recited in claim 1, and therefore, are rejected for the same reasons already described above. 
As per claims 2, 8, 14, Finster as modified discloses wherein the device identifier is to retrieve identifying information for the electronic device from at least one of a data storage medium of the electronic device or a networking hardware.(Finster, ¶ 0021; the EPG server 115 can establish the identity of the STB 110 by reading a unique identifier from the STB 110. Thus, for an EPG server to read the identifier from STB, to PHOSITA this means that the identifier is stored in memory) , (U. Tenhunen, Relevant Master URI 310, 314 is retrieved, and the terminal-related information 316 is sent via transmitter 
As per claims 3, 9, 15, Finster as modified discloses wherein the entity identifier is to determine that the electronic device corresponds to an entity associated with the transaction in the supply chain.( U. Tenhunen describes the terminal related information as “Uniform Resource Identifier (URI)” that may include “terminal and/or client information, such as an International Mobile Equipment Identifier (IMEI), a Unique Identifier (UID) that uniquely identifies the client/application” and  “operator, service provider, application developer, or other similar entity.  For example, information such as the MCC, MNC, SPN, SMSC and the like may be used by the receiving configuration server to select the appropriate UI variant information from an aggregation of variant information owned and/or defined by different entities”; ¶s 0035, 0043, 0044, respectively) Therefore, for a PHOSITA this means that when a terminal device is initially activated, for example at a “retailer” or “post sale”, the terminal device is configured with customized UI variant information from configuration server system, where the customization specific UI is generated not only from an identifier specific to the terminal device (e.g., hardware/software attributes) but also from a another identifier that is associated with a specific entity involved in the transaction of the terminal device such as “operator, service provider, application developer”.
As per claims 4, 10, 16, Finster as modified discloses wherein the feature set varies depending on a transaction context associated with the electronic device, the transaction context including at least one of time of purchase, location of purchase, or learned demographic information. ( U. Tenhunen described feature set as “different specific terminal, identifications of the operator/service provider associated with the terminal” and configure the terminal device  based on “application variant information for the terminal associated with the received terminal-related information, and uses the terminal-related information as the basis for deriving the application variant information.  Accordingly, the configuration server system may derive or otherwise create different application variant 
information for different terminals having different terminal-related information” [¶ 0036] Furthermore, U. Tenhunen states that “the application variant information correlates to entity-specific information associated with at least one entity in a distribution chain of deliverable content to which the base application is requesting.  The user interface of the base application may then be modified to include such entity-specific information” and “this may be based on the terminal variant's needs, local variants' needs, operators' needs, operators' post-sales needs, vendors' post-sales needs, etc. The solution may also be used for dynamically changing the content within the application by providing tailored content, such as a tailored URL-link list, based on various attributes 
of either/both the end-user's preferences, the terminal's capabilities, the 
operator's, service provider's or other content retailer's preferences, and the 
like” [0004, 0010,0056, 0012, 0036] In other words, U. Tenhunen is concerned with updating a terminal device with variant UI after “purchase” [ ¶ 0004] directed to a specific “retailer” which is “entity specific information”.  Therefore, to follows these updates to be location based.   U. Tenhunen  described this as “local variants needs” that includes “language” or even “roaming”. 
. 

As per claim 5, 11, 17 Finster as modified discloses wherein the feature set is used to customize the electronic device by activating data already stored on the electronic device. (U. Tenhunen’s terminal device is uniquely configured by accessing Master URI within its own memory storage 304; Fig 3), ( Finster, ¶ 0021; the EPG server 115 can establish the identity of the STB 110 by reading a unique identifier from the STB 110” and then custom loading “programing information” in accordance with the unique identifier. 
As per claim 6, 12, 18, Finster as modified discloses 6. The apparatus of claim 1, further including a database to store information pertaining to the feature set applied to the electronic device. (U. Tenhunen; configuration server; Fig 3) (Finster, EPG server; Fig 1)
Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Relevant Master URI 310, 314 is retrieved, and the terminal-related information 316 is sent via transmitter 322 to the configuration server system 324 and associated CDB 326A, which correspond to 
        the Master URI, via a network(s) 328. ¶0055 In other words, the retrieval of Master URI contains related terminal information (meaning claimed feature set) but also a network address information to essentially work in conjunction with configuration server to select appropriate UI for the terminal device based on the terminal related information provided.